DETAILED ACTION
	Claims 1-7 are pending. Claims 1, 2, 5, and 6 have been amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 2, 5, and 6 are objected to because of the following informalities:  Claim 1 recites “General Formula (d0)”, however, the formula actually recites 
    PNG
    media_image1.png
    28
    35
    media_image1.png
    Greyscale
. Claims 2 and 6 recite “General Formula (do-an)”, however, the formulae actually recites 
    PNG
    media_image2.png
    31
    67
    media_image2.png
    Greyscale
. Claim 5 recites “General Formula (d0)”, however, the formulae actually recites 
    PNG
    media_image3.png
    39
    48
    media_image3.png
    Greyscale
. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiota et al. (U.S. 2016/0046552).
Shiota et al. teaches thermal base generating agent tetramethylammonium phenylpropiolate [0307] which is equivalent to an acid diffusion-controlling agent comprising a compound represented by General Formula (d0) of instant claims 5 and 7 when Rd02 represents a single bond, Rd01 represents a monocyclic hydrocarbon group, and Mm+ represents an 4-valent organic cation formula, specifically the anion moiety in General Formula (d0) is an anion represented by General Formula (d0-an) of instant claim 6 when Rd021 represents a single bond, n011 represents an integer of 0, and Rd011 represents a monocyclic hydrocarbon group.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Shiota et al. (U.S. 2016/0046552).
Shiota et al. teaches the composition according to the present invention comprises at least a vinyl-group-containing compound represented by the general formula (1), a monovinyl-group- and mono(meth)acryloyloxy-group-containing compound represented by the general formula (10) and/or a (meth)acryloyloxy-group-containing compound represented by the general formula (19). The composition according to the present invention, when heated, can be cured. When the composition according to the present invention comprises a photobase generating agent, a photoacid generating agent, a photopolymerization initiator, and a photopolymerizable compound such as a photopolymerizable monomer, the composition is photosensitive (resist composition) [0011] wherein the photopolymerizable monomer may be an alkali-soluble resin [0064] (claim 1). Shiota et al. also teaches the composition according to the present invention may, if desired, contain photopolymerization initiators, photopolymerizable monomers, acid crosslinking substances, acid generating agents (for example, photoacid generating agent, thermal acid generating agents), base generating agents (for example, photobase generating agents, thermal base generating agents), coloring agents, dispersants, sensitizers, silicon-containing compounds, inorganic fillers, hydroxyl-group-containing compounds, carboxyl-group-containing compounds, and other various additives [0069] wherein a specific example of the thermal base generating agents includes tetramethylammonium phenylpropiolate [0307] which is equivalent to a compound (D0) represented by General Formula (d0) of instant claims 1 and 3 when Rd02 represents a single bond, Rd01 represents a monocyclic hydrocarbon group, and Mm+ represents an 4-valent organic cation formula, specifically the anion moiety in General Formula (d0) is an anion represented by General Formula (d0-an) of instant claim 2 when Rd021 represents a single bond, n011 represents an integer of 0, and Rd011 represents a monocyclic hydrocarbon group. Shiota et al. further teaches when the composition according to the present invention is a negative-type photosensitive resin composition, the composition is suitable for use in pattern forming methods. The pattern forming method comprises forming a coating film or a molded product using the negative-type photosensitive resin composition, exposing the coating film or the molded product to electromagnetic waves in a predetermined pattern, and developing the exposed coating film or molded product [0370] (claim 4). Although Shiota et al. does not teach a specific example of the above components together in a resist composition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the specific teachings and arrive at the instant claims through routine experimentation of combining suitable components for the sought invention based on the overall teachings of Shiota.
Response to Arguments
	Due to the amendment filed September 14, 2022 of instant claims 1 and 5, the 102(a)(1) rejection over Namai and 103 rejection over Mizutani have been withdrawn. Applicant’s arguments with regard to these rejections have been considered but are moot due to the amendment of instant claims 1 and 5.
	Due to the amendment of the abstract, the objection to the specification has been withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anna Malloy/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722